DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	None of the present claim language is interpreted as invoking 35 USC 112(f).  For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	Claim 16 relies on claims 1 and 15 for antecedent basis and is interpreted as requiring all of the limitations of claims 1 and 15.  
	
Claims Objections
Claims 1 and 14 should be revised to include line indentations which separate structural elements, in accordance with 37 CFR 1.75(i).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In lines 12-17 of claim 1, the language “or forms an angle other than 90º and…” is unclear in that the claim language uses the conjunction “or” but the lack of punctuation in the preceding language makes it unclear what the alternatives are.  In other words, it is unclear whether the limitation “forms an angle other than 90º and…” is an alternative to “in a first transverse plane…,”  “being arranged outside the triangular prism…,” or “formed in the bottom wall…”  It is unclear what alternatives are being described by the word “or” and therefore the claim scope cannot be discerned.  
	In line 10 of claim 1, the language “that extends the prism of triangular section” is unclear, in that it is not clear whether the claim language is referring to a function of extending, is describing a position of the support foot, or has some other meaning.  In the context of the present application, including figure 8 and page 16 of the specification, it is unclear what is meant by saying the foot extends the prism.  Does this language mean that the foot extends below the pylons, does it mean that the foot extends laterally beyond the pylons, or does it have some other meaning?  Clarification is necessary.
	In claim 7, the term “the transverse direction” lacks antecedent basis, and it is unclear whether the direction is transverse to the tower, the longitudinal direction of the ship, the first transverse plane, or some other direction recited in claim 1.
	In claim 11, the term “half-box” lends ambiguity to the claim, in that the language appears to be describing a shape of a structure but it is not clear what shapes fall within the scope of the claim language.  The structures (47, 48) shown in figure 4 do not appear to be shaped as half of a box, and therefore it is unclear what is meant by the term “half-box.”  
	In line 10 of claim 14, the language “are inclined in relation to the longitudinal direction (x) of the ship” lends ambiguity to the claim scope, in that the stiffening members (38) and (39) appear to be horizontal and in the same plane as the direction (x) in figure 5.  It is unclear whether the claim language is describing a configuration different than that shown in the figures, or is using the term “inclined” in an unconventional way.  See MPEP 2173.03 (“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure … may make an otherwise definite claim take on an unreasonable degree of uncertainty.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2015-0012664 (hereinafter D1) in view of KR 2015-0013972 (hereinafter D2) and further in view of KR 2015-0068806 (hereinafter D3).
	Regarding claim 14, D1 discloses a sealed and thermally insulating storage tank for a fluid that is anchored in a load-bearing structure that is built into a ship, the ship having a longitudinal direction (figures 1 and 3), 
	the tank having a loading/unloading tower (120) suspended from a ceiling wall of the load-bearing structure (paragraph 0029), the loading/unloading tower including first, second and third vertical pylons, each pylon having a lower end, (figure 3 and paragraph 0034); 
	the loading/unloading tower has a base (125) that extends horizontally and that is fastened to the lower end of the first, second and third pylons (figure 3, paragraph 0033);
	the loading/unloading tower also carrying at least a first pump (paragraph 0032) 
	D1 does not disclose that the base has a central stiffening structure, said central stiffening structure having two stiffening members that are inclined in relation to the longitudinal direction of the ship, one of the stiffening members extending in a straight line from the third pylon to the first pylon, and the other stiffening member extending in a straight line from the second pylon to the third pylon.
	D2 teaches a base plate for a pump tower in a ship (paragraph 0003), in which the base has a central stiffening structure (230), said central stiffening structure having two stiffening members that are inclined in relation to the longitudinal direction of the ship, one of the stiffening members extending in a straight line from the third pylon to the first pylon, and the other stiffening member extending in a straight line from the second pylon to the third pylon (figure 2).
	D2 teaches that an advantage of this configuration is to increase the strength of the base plate (paragraph 0023).
It would have been obvious to one skilled in the art to modify the base plate of D1 to have the stiffening structure of (D2) for the purpose of increasing the strength of the base plate.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	D1 also does not disclose that the pump is fastened to the base and fitted with a suction member.
	D3 teaches that it is known such a ship to fasten the pump and suction member (130) to the pump tower (100)(figure 3).
It would have been obvious to one skilled in the art to modify the system of D1 to fasten the pump and suction member to the pump tower, based on the teaching of D3, as a routine selection of a known and simple configuration for securing and positioning the pump.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
Prior Art
	The attached PTO-892 form cites references which are not relied on above but are considered relevant to this application, including:
	Amirsoleymani (US 6,581,352) discloses that stiffening ribs increase the strength of a structural element;
	Garofalo (US 2011/0162310) also discloses that stiffening ribs increase the strength of a structural element;

Potentially Allowable Subject Matter
	The prior art of record does not support a rejection of claims 1-13 and 15-17 as best understood.  All of the issues above must be resolved before a determination of allowability can be made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799